Putnam, J.:
Considering this leak at the joint where the fixture was attached, the jury could have found that the explosion was caused by the act of removing and replacing this fixture the day before. As a distributor of illuminating gas, defendant was required to take care commensurate with the dangers likely to follow from the escape of inflammable gas. (Schmeer v. Gas Light Co., 147 N. Y. 529;. Koelsch v. Philadelphia Co., 152 Penn. St. 355.) But this liability ordinarily does not extend to the condition of the owner’s piping or fixtures. If, however, the gas company has knowledge that such pipes are leaking to a dangerous extent, it may be answerable for letting its gas flow through such unsafe and defective channels. Here there was an observation that the meter had begun to register.' When it was found that no gas had been burned, a leak would be inferred. Defendant may be answerable if in testing to locate such leak its employee took down any fixture and negligently left it with an opening for escaping gas. (Lannen v. Albany Gas-Light Co., 44 N. Y. 459; 1 Bevan *671Neg. [3d ed.] 400; Parry v. Smith, L. R. 4 C. P. Div. 325.) Hence, I think the plaintiff made out a prima facie case.
I advise, therefore, that the judgment and order be reversed and a new trial granted, with costs to abide the event.
Jenks, P. J., Mills, Blackmar and Kelly, JJ., concur.
Judgment and order reversed and a new trial granted, with costs to abide the event.